UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4888


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHN A. BOYLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:14-cr-00006-JPB-JSK-1)


Submitted:   March 17, 2015                 Decided:   March 23, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Kristen M.
Leddy,   Research  and   Writing   Specialist, Clarksburg, West
Virginia, for Appellant.      William J. Ihlenfeld, II, United
States Attorney, Stephen D. Warner, Assistant United States
Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John    A.      Boyles    pled    guilty,     pursuant       to   a     written     plea

agreement,      to    aiding    and     abetting     the    distribution           of   crack

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012)

and 18 U.S.C. § 2 (2012).                 At sentencing, the district court

varied    downward      from        Boyles’   advisory      Sentencing         Guidelines

range of 108-135 months and imposed a 97-month sentence, to be

followed by a 3-year term of supervised release.                               On appeal,

Boyles contends that the district court erred in applying a two-

level enhancement pursuant to U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2014).           For the reasons that follow, we affirm.

     This court reviews a sentence for reasonableness, applying

an abuse of discretion standard.                    Gall v. United States, 552
U.S. 38, 46, 51 (2007); United States v. Dowell, 771 F.3d 162,

169 (4th Cir. 2014).                In conducting procedural reasonableness

review,    we     examine      the    sentence     for     “significant        procedural

error,”     including          “failing       to    calculate          (or     improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,      failing        to    consider      the     [18    U.S.C.]          § 3553(a)

[(2012)]     factors,         selecting       a    sentence       based       on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence[.]”         Gall, 552 U.S. at 51.          We presume on appeal that a

sentence     that     is    below      the    defendant’s        properly      calculated

advisory Guidelines range is substantively reasonable.                                  United

                                              2
States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014); United States v. Susi, 674 F.3d 278, 289

(4th Cir. 2012).

       The lone issue for our consideration is Boyles’ claim that

the district court erred in enhancing his offense level under

USSG    § 2D1.1(b)(1).          We     review          the      application         of      this

Guidelines       enhancement    for     clear         error.          United     States       v.

Manigan, 592 F.3d 621, 630-31 (4th Cir. 2010).

       The   Guidelines      provide    for      a     two-level        increase       in    the

defendant’s      base     offense    level       for       a   drug     offense       “[i]f    a

dangerous weapon (including a firearm) was possessed[.]”                                    USSG

§ 2D1.1(b)(1).          The § 2D1.1(b)(1) enhancement is proper when the

weapon at issue “was possessed in connection with drug activity

that was part of the same course of conduct or common scheme as

the    offense     of    conviction[,]”         Manigan, 592 F.3d    at      628–29

(internal     quotation      marks     omitted),           even    in    the     absence      of

“proof of precisely concurrent acts, for example, gun in hand

while in the act of storing drugs, drugs in hand while in the

act of retrieving a gun.”               United States v. Harris, 128 F.3d
850, 852 (4th Cir. 1997) (internal quotation marks omitted).

“Rather, proof of constructive possession of the [firearm] is

sufficient,       and     the   Government            is       entitled     to     rely       on

circumstantial evidence to carry its burden.”                           Manigan, 592 F.3d

at    629.    The   defendant       bears       the    burden      of     showing      that    a

                                            3
connection between his possession of a firearm and his narcotics

offense is “clearly improbable.”               Harris, 128 F.3d at 853.

      We conclude that Boyles failed to satisfy his burden.                         The

two-level enhancement is well supported by the facts set forth

in    the   presentence        report,     which     Boyles       did   not   contest.

Particularly, upon execution of a search warrant for Boyles’

property, the police discovered a loaded shotgun in the rear

bedroom     of   Boyles’      trailer.      Earlier,       Boyles    had   sold   crack

cocaine to a confidential informant in the kitchen of that same

trailer.     The search of the trailer also yielded indicia of drug

trafficking, including paraphernalia, cash, and a digital scale,

and    individually      packaged        quantities    of        cocaine   and    crack

cocaine were found on the curtilage of the trailer.                             We thus

discern no clear error in the district court’s application of

the § 2D1.1(b)(1) enhancement.

      We therefore affirm the judgment of the district court.                        We

dispense     with      oral    argument     because        the    facts    and    legal

contentions      are   adequately        presented    in    the     materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           4